PercuHam

A confession extorted and uncorroborated bj rimnnstances, weighs nothing ; but a confession wlie-tlier extorted or not, that relates a number of cirrumstan-, t:es which the prisoner could not well be acquainted with but as perpetrator of the crime, all which circumstances are proved by other testimony, to have actually existed, is such testimony as should be left to the consideration of a jury. That is the nature of the confession iti the present case ; and upon socli testimony, if the jury are satisfied with its truth and sufficiency, they may find the prisoner guilty. They should be very cautious however, and examine every circumstance with the most critical nicety before they do so. The jury found him guilty, and he had judgment of death.
Note. — In this case, the saddle bag's were pointed to voluntarily_ Also, part of the money produced, before any blow given.
Note —Vide 1 Phil. on Evid, (3d Am. Edit.) 89. State v. Long, ante 455. State v. Roberts, 1 Dev. Rep. 259.